Butler, D. J.
The libellants are entitled to compensation as salvors. I see no room for doubt of this. The respondent was in peril. That she might possiby have escaped without asistance, is not important.
What compensation should be allowed ? As in all similar cases, this question is embarrassing. While certain general rules may be appealed to for assistance, the measure of compensation must vary with the peculiar circumstances of each case. The subject is intelligently discussed in The Stetson, 1 Lowell, 119, where the circumstances were much like' those of the case in hand. The considerations which should govern the inquiry are: What would the libellant have contracted to perform the service for,—taking the risk of failure,—and what would the respondent have contracted to pay ? *366This involves the danger of the service to the libellant, and the risk of declining' it, to the respondent,—as the danger and risk appeared at the time. In The Stetson, above cited, the court awarded 5 per cent, of the property rescued. Here asimilar percentage would amount to $1,300. In view of the limited extent of the danger encountered by the libellant, and the prpspect of succor from other sources by the respondent, I believe $1,300 to be a larger sum than the former would have demanded, or the latter have consented to pay. I am not unmindful of what Captains Eandolph and Chester say of the situationbut their statements, when compared with those of other witnesses, seem somewhat exaggerated. After careful examination of'the case, I think $1,050 (one thousand and fifty dollars) a just compensation, and this sum will be awarded,'with costs.